Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
 
Response to Amendment
Applicant’s amendments, filed 2/16/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 1 and the cancellation of claim 12.  Claims 1, 4-9, 13-14, 19-22, and 24-27 remain pending.  Claims 24-37 withdrawn from consideration.
Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive.   In general, the applicant’s remarks are directed to newly added claim requirements that are specifically addressed in the prior art rejection that follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 13-14, 19, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20080268137 by Ikeda et al. taken with US Patent Application Publication 20030033978 by Zhao et al.
Claim 1:  Ikeda discloses an apparatus for sublimation and deposition of a chemical, the apparatus comprising: a vacuum chamber where in operation the chamber is below atmospheric pressure (Figure 2A-2B and accompanying text, 0094);  a template comprising a planar surface containing the chemical to be sublimed, wherein the template is located within the vacuum chamber (Figure 4, Figure 6A-6D);  a heating element configured to heat the template and sublimate the chemical on the planar surface of the template (Figure 4 and accompanying text);  a substrate retaining device (Figure 4 and accompanying text, 0076);  and a surface in contact with the substrate retaining device (Figure 4 and accompanying text, 0076), wherein: the substrate retaining device is located within the vacuum chamber;  
the surface in contact with the substrate retaining device is held at a lower temperature than the template when the template is heated by the heating element (0092); and the 
As for the specific intended use of the claim, such requirements are given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(11). The Ikeda apparatus would be capable of performing the intended use since the claim recites no further structural elements and the reserve tank would be capable of having a silicon-containing compound dispensed into it. 	
Ikeda discloses the template is a patterned template (figure 6A-6D, Embodiment mode 3).  Ikeda discloses the planar surface comprises a plurality of recessed portions; the recessed portions are distributed across the planar surface in a pattern; and the recessed portions are configured to contain the chemical (see Figure 6B and 6C related to recessed portions with chemical).  Here, the recessed portions include chemical compounds as evidenced by the figures.  
The arrangement of the recessed portions provides a deposition pattern of the chemical on the substrate that corresponds to the pattern of the recessed portions on the template.  Here, the examiner notes the broadly drafted claim merely requires that the deposition of the chemical “corresponds” to the pattern of recessed portions and because the prior art discloses a pattern that corresponds to the pattern of the template (including the recessed portions) Ikeda meets this broadly drafted claim requirement.
While the examiner maintains the prior art explicitly reads on the broadly drafted claim requirement, the examiner notes that Ikeda illustrates that the relationship between the In re Japikse, 86 USPQ 70.
Ikeda discloses all that is taught above and discloses the vacuum chamber; however fails to explicitly disclose the particulars of the claimed vacuum chamber.  However, Zhao, also discloses vaporization and a vapor deposition process and discloses a vacuum chamber comprising an upper assembly sealed to a lower assembly (Figure 1 and accompanying text), and wherein: the upper assembly comprises a cooling block with a heat exchange well (cooling channel 100) external to the vacuum chamber (Figure 2, see 0060-0065);  the cooling block is formed from a metal (lid assembly is metal at 0060);  and the heat exchange well contains a coolant (0062-0063).  Zhao discloses using the lid assembly with cooling block for the vacuum chamber to reap the benefits of improved temperature control such that heat is removed from lid to provide reduced temperature gradients and fluctuations (0062-0063).  Therefore, taking the references collectively, it would have been obvious to have used the known cooling assembly of Zhao in the apparatus of Ikeda to remove heat from the lid during vapor deposition to provide the benefits of reducing the temperature gradients and fluctuations during the process (see 0063).  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007). 

 	Claim 6:  The intended the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(11). The Ikeda apparatus would be capable of performing the intended use since the claim recites no further structural elements.
Claim 7:  Ikeda discloses a uniformly spaced pattern template (Figure 6B).
	Claims 8-9:  Ikeda discloses a pattern template; however fails to explicitly disclose the claimed pattern.  However, the arrangement of the pattern would have been a matter of design choice and it would have been an obvious matter of design choice to select the claimed pattern arrangement, since it has been held that rearranging parts of an invention only involves routine skill in the art.  In re Japikse, 86 USPQ 70.
	Claim 13:  Zhao discloses aluminum plate which meets this claim requirement as evidenced by applicant’s specification.  
Claim 14:  Zhao discloses the coolant and what can reasonably be considered a liquid or heat exchanger (see also water cooled cover plate at 0062) or a powdered cooling device (see controlled mechanism (0062).
Claim 19:  Ikeda discloses what can reasonably be considered a heat distribution plate (first substrate 101, see 0081-0082).
Claim 21:  Ikeda discloses retaining device that positions and holds the substrate (See figure 4 and accompanying text). The intended the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of 
	Claim 22:  Ikeda discloses retaining device is configured to position and hold a plurality of substrates (106).  The intended the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(11). The Ikeda apparatus would be capable of performing the intended use since the claim recites no further structural elements.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda with Zhao taken with JP 920.
Ikeda with Zhao discloses all that is taught above and discloses evaporation material for LCD and other display devices; however fails to disclose impregnation of the fabric.  However, JP 920 also discloses vapor deposition for display devices and discloses using a vapor source that includes a fabric impregnated with a chemical (0011).  Therefore, taking the references collectively, it would have been obvious to have provided an impregnated fabric for vaporization of the material as such is known in the art to provide vapor for an organic article deposition.  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda with Zhao taken with US Patent Application Publication 20100090099 by Chen et al.
Ikeda with Zhao discloses all that is taught above and discloses sublimation/vaporization of a material using a heat distribution plate as discussed above; however, fails to disclose the insulator plate such that the heating element is between insulating pate and heat distributing plate.  Chen, also discloses a vapor deposition apparatus and discloses using an insulating plate, a heating element and a heat distribution plate such that the heating element is between the insulating plate and heat distribution plate (see Figure 1, 0027-0028).    Therefore, taking the references collectively and all that they suggest to one of ordinary skill in the art at the time of invention it would have been obvious to have provided the insulator plate, heater and heating distribution plate for the stage to vaporize the coating material as Chen discloses such is a known mechanism for vaporizing the coating material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID P TUROCY/Primary Examiner, Art Unit 1718